DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-11, 13, 15, 16, 20 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 11 and 15 all disclose the limitation of having “a max speed corresponding to a trim input”  but the specification as originally filed when disclosing a max speed in paragraph 30 only discloses that it is pre-set or programmed with no indication of how the setting occurs or where in the system the programming is located and while there is reference to a trim knob the specification discloses that it allows adjustment of a cruise speed that is dictated by the throttle input.  For the purposes of examination, the claim will be interpreted as the transmitter having a throttle input to produce a throttle command that corresponds to a cruise speed for the model vehicle and having a trim input for adjusting the cruise speed of the throttle command.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-11, 13, 15, 16, 20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses in lines 17-18 the limitation of when “the setpoint speed is greater than the max speed, the setpoint speed is equal to the max speed” which is unclear since the two limitations contradict each other, it appears important information related to the functioning of the system is missing from the claim limitation, making the scope of the claim unascertainable.  The limitations of lines 19-23 also appear to be missing important functional relationships between the different commands and outputs  since it discloses that a speed controller adjusts an output throttle but it is unclear what exactly the output throttle is and how it differs from just the setpoint throttle since it corresponds thereto but then later in the claim the output throttle equals a current throttle command and how the current throttle command relates to or differs from the disclosed throttle command is not made clear.
Claim 3 discloses the limitation of a current throttle input which is unclear since it is unknown how the “current” input relates back to the throttle input and how the throttle and braking commands relate.  
Claim 6 recites the limitation "the current throttle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 discloses in lines 24-26 the limitation of “the setpoint speed corresponding to the max speed when the setpoint speed is greater than the max speed” which is unclear since it is unknown how the two correspond when they are disclosed as being different.  The limitations of lines 28-38 also appear to be missing important functional relationships between the different commands and outputs  since it discloses that a speed controller adjusts an output throttle but it is unclear what exactly the output throttle is and how it differs from just the setpoint throttle since it corresponds thereto but then later in the claim the output throttle equals a current throttle command and how the current throttle command relates to or differs from the disclosed throttle command is not made clear.
Claim 13 discloses the limitation of a current throttle input which is unclear since it is unknown how the “current” input relates back to the throttle input and how the throttle and braking commands relate.  
Claim 15 discloses in lines 11-13 the limitation of setting “the setpoint speed equal to the max vehicle speed when the setpoint speed is greater than the max vehicle speed” which is unclear since the setpoint speed is the vehicle speed from the sensor, it appears important information related to the functioning of the system is missing from the claim limitation, making the scope of the claim unascertainable.  The limitations of lines 14-22 also appear to be missing important functional relationships between the different commands and outputs  since it discloses that a speed controller adjusts an output throttle but it is unclear what exactly the output throttle is and how it differs from just the setpoint throttle since it corresponds thereto but then later in the claim the output throttle equals a current throttle command and how the current throttle command relates to or differs from the disclosed throttle command is not made clear.
Claim 22 recites the limitation "the trim knob" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the trim knob" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 8-11, 13, 15, 16, 20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (8154227) and Bhandari (5833025).  Young discloses a cruise control system for a model vehicle having a transmitter (Fig. 4) with a plurality of inputs including a throttle input (424) for generating a throttle command that corresponds to a cruise speed and can apply braking for the model vehicle, a trim input knob (410) for adjusting the cruise speed of the throttle command and a press button cruise input that can change from unset to set and determine a maximum speed (column 35 lines 35-52), a receiver (308) for receiving the commands (column 25 lines 42-66), a vehicle sensor for determining a vehicle speed (column 20 lines 13-20) and a speed controller (600) configured to produce an output throttle command based on desired setpoints and adjust the output to correct for differences between setpoint and actual speeds and can modify the output throttle when the throttle input command is changed to be greater than a previous input command (column 16 line 40 – column 18 line 59). Young discloses the basic inventive concept with the exception cruise input including an indicator and what throttle commands are used during the set and unset conditions.  Bhandari discloses a method of having a cruise input in the form of a push button (54) that is configured to set a throttle command at a setpoint when the cruise input is activated to create a command equal to the setpoint (column 4 line 57- column 5 line 32) and activating a cruise control indicator (58) in the form of an LED (column 6 line 6) while the cruise input is activated (column 3 lines 59-61) and deactivating the cruise input when a braking command is received from the throttle input (column 4 lines 15-19).  It would have been obvious to one of ordinary skill in the art from the teaching of Bhandari to modify the cruise input of Young to be based on the throttle command at the time the input was pressed and to include a cruise control indicator for the predictable results of providing a user with more control over the settable operating procedures to provide enhance customization and versatility and to provide a user with means to more easily determine if the cruise control function is activated, respectively.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young and Bhandari as applied above and further in view of Taylor (6167979).  Young and Bhandari disclose the basic inventive concept with the exception of using a closed negative feedback loop for the system.  Taylor discloses a mechanism for speed control that uses a closed negative feedback loop (column 8 line 60 – column 9 line 9).  It would have been obvious to one of ordinary skill in the art from the teaching of Taylor to use a closed negative feedback loop for the predictable result of controlling speed in a known manner.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-11,13, 15, 16, 20 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711